Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/EP2018/082330 11/23/2018, which claims benefit the foreign application: EUROPEAN PATENT OFFICE (EPO) 17203275.7 with a filing date 11/23/2017.
2. 	Amendment of claims 1, 8-9, 13 and 15, cancelation of claims 4 and 6-7, and addition of claims 16-19 in the amendment filed on 12/15/2021 is acknowledged. Claims 1-3, 5 and 8-19 are pending in the application.   No new matter has been found.  Since the newly added claims 16-19 are commensurate within the scope of invention.  Claims 1-3, 5 and 8-19 are prosecuted in the case.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Norman P. Soloway on December 30, 2021.  The application has been amended as follows:
	In claim 11, line 3, after “ingredients”, delete “, preferably”
	In claim 11, line 4, after “agents”, delete “; preferably”, and insert

In claim 11, line 5, after “systemically”, delete “, preferably”, and insert
-- selected from--
In claim 11, line 5, after “propionic acids”, delete “such as”, and insert
-- selected from--
In claim 11, line 6, after “fenamates”, delete “such as”, and insert
-- selected from--
In claim 11, lines 7-8, after “salicylates”, delete “such as”, and insert
-- selected from--
In claim 11, line 8, after “COX-2 inhibitors”, delete “, preferably”, and insert
-- selected from--
In claim 11, line 10, after “glucocorticoid”, delete “, preferably”, and insert
-- selected from--
In claim 11, page 6, line 3, after “supplements”, delete “, preferably”, and insert
-- selected from--
In claim 11, page 6, line 3, after “preparations”, delete “, preferably”, and insert
-- selected from--
In claim 11, page 6, line 5, after “Lymphocytes”, delete “, preferably”, and insert
-- selected from--

-- selected from--
In claim 11, page 6, line 10, after “antibodies”, delete “, such as”, and insert
-- selected from--
In claim 11, page 6, line 11, after “antagonist”, delete “, e.g.”, and insert
-- selected from--
In claim 11, page 6, line 12, after “abatacept”, delete “; more preferably”, and insert
-- selected from--

In claim 12, line 4, after “joints”, delete “, preferably”
In claim 12, line 6, after “secondary to”, delete “, for example,”
In claim 12, line 11, after “bone disorders”, delete “such as”, and insert
-- selected from--
In claim 12, page 7, line 16, after “tract”, delete “, preferably”
In claim 12, page 7, line 20, after “the gut”, delete “, e.g.”, and insert
-- selected from--

Delete claims 1-3, 5 and 13-14.


Reasons for Allowance
4.	The rejection of claim 8 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 12/15/2021.  
5.	Since Mensonides-Harsema et al.  ‘723 does not claim the instant compound of claim 8,  therefore it is distinct from the instant invention.  The rejection of claims 8-10 and 12 under the obviousness-type double patenting over Mensonides-Harsema et al.  ‘723 has been overcome in the amendment filed on 12/15/2021.   
  	6.	Claims 8-12 and 15-19 are neither anticipated nor rendered obvious over the 
	record, and  therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant compounds/compositions has not been found.  Claims 8-12 and 15-19 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 19, 2022